Exhibit 15.1 August 8, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Commissioners: We are aware that our report dated August 8, 2007 on our review of interim financial information of Stratus Properties Inc. for the three and six month periods ended June 30, 2007 and 2006 and included in the Company's quarterly report on Form 10-Q for the quarter ended June 30, 2007 is incorporated by reference in its Registration Statements on Form S-8 (File Nos. 33-78798, 333-31059, 333-52995 and 333-104288). Very truly yours, /s/ PricewaterhouseCoopers LLP
